UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2013 Annual Report DWS Investments VIT Funds DWS Equity 500 Index VIP Contents 3 Performance Summary 4 Management Summary 5 Portfolio Summary 6 Investment Portfolio 14 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Information About Your Fund's Expenses 25 Tax Information 26 Proxy Voting 27 Advisory Agreement Board Considerations and Fee Evaluation 30 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund's performance to differ from that of the index. The Fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2013 (Unaudited) Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 0.35%, 0.60% and 0.75% for Class A, Class B and Class B2 shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment The Standard & Poor's 500® (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results (as of December 31, 2013) DWS Equity 500 Index VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 1-Year 3-Year 5-Year 10-Year Class B Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 1-Year 3-Year 5-Year Life of Class* Class B2 Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. * The Fund commenced offering Class B2 shares on September 16, 2005. The performance shown for the index is for the time period of September 30, 2005 through December 31, 2013, which is based on the performance period of the life of Class B2. Management Summary December 31, 2013 (Unaudited) The Fund returned 31.93% in 2013 (Class A shares, unadjusted for contract charges). Since the Fund's investment strategy is to replicate the performance of the Standard & Poor's 500® (S&P 500) Index before the deduction of expenses, the Fund's return is normally close to the return of the index.1 The S&P 500 Index returned 32.39% for the one-year period ending December 31, 2013. Domestic equities delivered substantial gains during 2013, finishing with their best year since 1997. A number of factors contributed to a sharp improvement in investor sentiment and a corresponding increase in valuations. Economic growth improved steadily throughout the year, highlighted by strength in housing prices, employment and consumer spending. Monetary policy remained largely supportive, with all of the world's major central banks continuing to take steps to stimulate their respective economies. Corporate earnings — though not rising as fast as stock prices — continued to move steadily higher, and the ongoing improvement in corporations' balance sheets helped fund stock buybacks and fuel investor confidence. Perhaps most important, the year was notable for the absence of the kind of negative headlines that characterized the prior three years. Whereas headlines regarding the European debt crisis, the "fiscal cliff," elections and similar issues weighed on returns in 2011 to 2012, the past year ending December 31, 2013 was relatively crisis-free. The only hiccup occurred late in the second quarter of 2013, when the first notion that the U.S. Federal Reserve Board (the Fed) would be compelled to "taper" its quantitative easing policy led to a brief downturn in the financial markets.2 Investors gradually became used to this idea, however, and by the time the Fed officially announced the first reduction in quantitative easing on December 18, 2013, the issue had ceased to be a major driver of performance. In a reflection of the positive market environment, all 10 sectors in the S&P 500 Index finished in positive territory. Improving business and consumer confidence led to outperformance for the consumer discretionary and industrials sectors, both of which have above-average sensitivity to economic conditions.3 The financials and health care sectors also finished with returns higher than that of the index. On the other end of the spectrum, the largest laggards were utilities and telecommunications services. Both sectors are heavily populated with relatively conservative, dividend-paying stocks, which fell out of favor at a time of elevated investor risk appetites. The materials and energy sectors — while each finishing with robust returns north of 20% — lagged at a time of weak commodity prices. The information technology sector also fell short of the benchmark return due largely to the underperformance of Apple Inc., but this obscures the fact that many technology companies in fact delivered very healthy returns amid the steady improvement in economic growth. We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. Brent Reeder Senior Vice President, Northern Trust Investments, Inc., Subadvisor to the Fund Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure the performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2 Quantitative easing entails the Fed's purchase of government and other securities from the market in an effort to increase money supply. 3 The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. Portfolio Summary (Unaudited) Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/13 12/31/12 Common Stocks 98% 98% Cash Equivalents 2% 2% Government & Agency Obligations 0% 0% 100% 100% Sector Diversification (As a % of Common Stocks) 12/31/13 12/31/12 Information Technology 19% 19% Financials 16% 16% Health Care 13% 12% Consumer Discretionary 12% 11% Industrials 11% 10% Energy 10% 11% Consumer Staples 10% 11% Materials 4% 4% Utilities 3% 3% Telecommunication Services 2% 3% 100% 100% Ten Largest Equity Holdings (17.8% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communications devices 3.0% 2. Exxon Mobil Corp. Explorer and producer of oil and gas 2.6% 3. Google, Inc. Provides a Web-based search engine for the Internet 1.9% 4. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 1.7% 5. General Electric Co. Diversified technology, media and financial services company 1.7% 6. Johnson & Johnson Provider of health care products 1.6% 7. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.4% 8. Procter & Gamble Co. Manufacturer of diversified consumer products 1.3% 9. JPMorgan Chase & Co. Provider of global financial services 1.3% 10. Wells Fargo & Co. A diversified financial services company 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the Fund's investment portfolio, see page 6. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2013 Shares Value ($) Common Stocks 98.3% Consumer Discretionary 12.3% Auto Components 0.4% BorgWarner, Inc. Delphi Automotive PLC Goodyear Tire & Rubber Co. Johnson Controls, Inc. Automobiles 0.7% Ford Motor Co. General Motors Co.* Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% Graham Holdings Co. "B" H&R Block, Inc. Hotels, Restaurants & Leisure 1.7% Carnival Corp. Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. (a) International Game Technology Marriott International, Inc. "A" McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables 0.4% D.R. Horton, Inc. (a) Garmin Ltd. (a) Harman International Industries, Inc. Leggett & Platt, Inc. (a) Lennar Corp. "A" (a) Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc. Whirlpool Corp. Internet & Catalog Retail 1.5% Amazon.com, Inc.* Expedia, Inc. (a) Netflix, Inc.* Priceline.com, Inc.* TripAdvisor, Inc.* (a) Leisure Equipment & Products 0.1% Hasbro, Inc. (a) Mattel, Inc. Shares Value ($) Media 3.6% Cablevision Systems Corp. (New York Group) "A" (a) CBS Corp. "B" (Non-Voting Shares) Comcast Corp. "A" DIRECTV* Discovery Communications, Inc. "A"* Gannett Co., Inc. Interpublic Group of Companies, Inc. News Corp. "A"* Omnicom Group, Inc. Scripps Networks Interactive, Inc. "A" Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc. "A" Viacom, Inc. "B" Walt Disney Co. Multiline Retail 0.7% Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Specialty Retail 2.2% AutoNation, Inc.* AutoZone, Inc.* (a) Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp. "A" (a) Home Depot, Inc. L Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Staples, Inc. (a) The Gap, Inc. Tiffany & Co. TJX Companies, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.8% Coach, Inc. Fossil Group, Inc.* Michael Kors Holdings Ltd.* NIKE, Inc. "B" PVH Corp. Ralph Lauren Corp. VF Corp. Shares Value ($) Consumer Staples 9.6% Beverages 2.1% Beam, Inc. Brown-Forman Corp. "B" Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co. "B" Monster Beverage Corp.* PepsiCo, Inc. Food & Staples Retailing 2.3% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products 1.5% Archer-Daniels-Midland Co. Campbell Soup Co. (a) ConAgra Foods, Inc. General Mills, Inc. (a) Hormel Foods Corp. (a) Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. (Non-Voting Shares) Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 2.0% Clorox Co. (a) Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.5% Altria Group, Inc. Lorillard, Inc. (a) Philip Morris International, Inc. Reynolds American, Inc. Energy 10.1% Energy Equipment & Services 1.8% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. Ensco PLC "A" FMC Technologies, Inc.* Shares Value ($) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. PLC Rowan Companies PLC "A"* Schlumberger Ltd. Transocean Ltd. (a) Oil, Gas & Consumable Fuels 8.3% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Companies, Inc. WPX Energy, Inc.* (a) Financials 15.9% Capital Markets 2.2% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Charles Schwab Corp. (a) E*TRADE Financial Corp.* Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. (a) Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. Commercial Banks 2.7% BB&T Corp. Comerica, Inc. Fifth Third Bancorp. Shares Value ($) Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. (a) PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. (a) Consumer Finance 1.0% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp. Diversified Financial Services 5.1% Bank of America Corp. Berkshire Hathaway, Inc. "B"* Citigroup, Inc. CME Group, Inc. IntercontinentalExchange Group, Inc. JPMorgan Chase & Co. Leucadia National Corp. McGraw Hill Financial, Inc. Moody's Corp. The NASDAQ OMX Group, Inc. Insurance 3.0% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc. Aon PLC Assurant, Inc. Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC Real Estate Investment Trusts 1.8% American Tower Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) Equity Residential (REIT) Shares Value ($) General Growth Properties, Inc. (REIT) (a) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Simon Property Group, Inc. (REIT) The Macerich Co. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.0% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. (a) Health Care 12.7% Biotechnology 2.4% Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Regeneron Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 2.0% Abbott Laboratories Baxter International, Inc. Becton, Dickinson & Co. (a) Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services 2.0% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Cigna Corp. DaVita HealthCare Partners, Inc.* Express Scripts Holding Co.* Humana, Inc. Laboratory Corp. of America Holdings* (a) McKesson Corp. Patterson Companies, Inc. Quest Diagnostics, Inc. (a) Shares Value ($) Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology 0.1% Cerner Corp.* Life Sciences Tools & Services 0.5% Agilent Technologies, Inc. Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* Pharmaceuticals 5.7% AbbVie, Inc. Actavis PLC* Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Perrigo Co. PLC (a) Pfizer, Inc. Zoetis, Inc. Industrials 10.8% Aerospace & Defense 2.7% Boeing Co. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. (a) Rockwell Collins, Inc. (a) Textron, Inc. United Technologies Corp. Air Freight & Logistics 0.8% C.H. Robinson Worldwide, Inc. (a) Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.2% Delta Air Lines, Inc. Southwest Airlines Co. Building Products 0.1% Allegion PLC* Masco Corp. Commercial Services & Supplies 0.5% ADT Corp. (a) Cintas Corp. Iron Mountain, Inc. Shares Value ($) Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc.* Tyco International Ltd. Waste Management, Inc. Construction & Engineering 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.8% AMETEK, Inc. Eaton Corp. PLC Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. (a) Industrial Conglomerates 2.5% 3M Co. Danaher Corp. General Electric Co. Machinery 1.7% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC Joy Global, Inc. (a) PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Pentair Ltd. (Registered) Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Professional Services 0.2% Dun & Bradstreet Corp. (a) Equifax, Inc. Nielsen Holdings NV Robert Half International, Inc. Road & Rail 0.9% CSX Corp. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. (a) W.W. Grainger, Inc. Information Technology 18.3% Communications Equipment 1.7% Cisco Systems, Inc. F5 Networks, Inc.* Shares Value ($) Harris Corp. Juniper Networks, Inc.* Motorola Solutions, Inc. QUALCOMM, Inc. Computers & Peripherals 4.0% Apple, Inc. EMC Corp. (a) Hewlett-Packard Co. NetApp, Inc. (a) SanDisk Corp. Seagate Technology PLC Western Digital Corp. Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. TE Connectivity Ltd. Internet Software & Services 3.1% Akamai Technologies, Inc.* eBay, Inc.* Facebook, Inc. "A"* Google, Inc. "A"* VeriSign, Inc.* (a) Yahoo!, Inc.* IT Services 3.6% Accenture PLC "A" Alliance Data Systems Corp.* (a) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. (a) Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" Western Union Co. (a) Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.0% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. "A" First Solar, Inc.* Intel Corp. KLA-Tencor Corp. Lam Research Corp.* Linear Technology Corp. LSI Corp. Shares Value ($) Microchip Technology, Inc. (a) Micron Technology, Inc.* NVIDIA Corp. Texas Instruments, Inc. Xilinx, Inc. Software 3.4% Adobe Systems, Inc.* Autodesk, Inc.* CA, Inc. Citrix Systems, Inc.* Electronic Arts, Inc.* (a) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp. Materials 3.4% Chemicals 2.5% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV "A" Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. The Mosaic Co. The Sherwin-Williams Co. Construction Materials 0.1% Vulcan Materials Co. (a) Containers & Packaging 0.2% Avery Dennison Corp. Ball Corp. Bemis Co., Inc. MeadWestvaco Corp. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 0.5% Alcoa, Inc. (a) Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. (a) Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. (a) United States Steel Corp. (a) Paper & Forest Products 0.1% International Paper Co. Shares Value ($) Telecommunication Services 2.3% Diversified Telecommunication Services 2.1% AT&T, Inc. CenturyLink, Inc. (a) Frontier Communications Corp. (a) Verizon Communications, Inc. (a) Windstream Holdings, Inc. (a) Wireless Telecommunication Services 0.2% Crown Castle International Corp.* Utilities 2.9% Electric Utilities 1.6% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Xcel Energy, Inc. Gas Utilities 0.1% AGL Resources, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.1% AES Corp. NRG Energy, Inc. (a) Multi-Utilities 1.1% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Shares Value ($) Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. (a) NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. (a) Sempra Energy TECO Energy, Inc. (a) Wisconsin Energy Corp. Total Common Stocks (Cost $386,291,167) Principal Amount ($) Value ($) Government & Agency Obligation 0.1% U.S. Treasury Obligation U.S. Treasury Bill, 0.05%**, 4/10/2014 (b) (Cost $624,850) Shares Value ($) Securities Lending Collateral 4.3% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $26,686,536) Cash Equivalents 1.5% Central Cash Management Fund, 0.05% (c) (Cost $9,609,719) % of Net Assets Value ($) Total Investment Portfolio (Cost $423,212,272)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $436,101,809. At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $215,490,638. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $241,171,531 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $25,680,893. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $26,103,808, which is 4.2% of net assets. (b) At December 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust S&P: Standard & Poor's At December 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 3/21/2014 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
